       Case 1:18-po-00307-SAB Document 57 Filed 02/11/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defenders
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorneys for Defendant
 6   MICHAEL HOUK
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                         Case No. 1:18-po-00307-SAB
12                   Plaintiff,                        STIPULATION TO STATUS HEARING
                                                       AND SET CHANGE OF PLEA; AND
13           vs.                                       ORDER
14   MICHAEL HOUK,                                     DATE: March 18, 2021
                                                       TIME: 10:00 a.m.
15                   Defendant.                        JUDGE: Hon. Stanley A. Boone
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Special Assistant United States Attorney Philip Tankovich, counsel for plaintiff, and
19   Assistant Federal Defender Matthew Lemke, counsel for defendant Michael Houk, that the status
20   hearing currently set for February 18, 2021, be vacated and that a change of plea hearing be set
21   for March 18, 2021, at 10:00 a.m.
22          Counsel anticipates that Mr. Houk’s matter will be resolved by an admission and requests
23   additional time in order to prepare for a change of plea and sentencing. Accordingly, the parties
24   jointly request that the February 18 status hearing be vacated and that the matter be set for a
25   change of plea hearing on March 18, 2021, at 10:00 a.m.
26   \\\
27   \\\
28   \\\
      Case 1:18-po-00307-SAB Document 57 Filed 02/11/21 Page 2 of 3


 1                                     Respectfully submitted,
 2                                     MCGREGOR W. SCOTT
                                       United States Attorney
 3
 4   Date: February 11, 2021           /s/ Philip Tankovich
                                       PHILIP TANKOVICH
 5                                     Special Assistant United States Attorney
                                       Attorney for Plaintiff
 6
 7                                     HEATHER E. WILLIAMS
                                       Federal Defender
 8
 9   Date: February 11, 2021           /s/ Matthew Lemke
                                       MATTHEW LEMKE
10                                     Assistant Federal Defender
                                       Attorney for Defendant
11                                     MICHAEL HOUK
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28



                                          2
       Case 1:18-po-00307-SAB Document 57 Filed 02/11/21 Page 3 of 3


 1                                               ORDER
 2            IT IS HEREBY ORDERED that the status hearing scheduled for February 18, 2021, is
 3   continued to a change of plea hearing is set for March 18, 2021, at 10:00 a.m. The defendant is
 4   ordered to appear.
 5
 6   IT IS SO ORDERED.
 7   Dated:     February 11, 2021
 8                                                      UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28



                                                    3
